COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tetra Technologies, Inc. v. David Alleman and Alleman
                            Consulting, LLC
Appellate case number:      01-19-00049-CV
Trial court case number:    2018-66742
Trial court:                269th District Court of Harris County

        Appellees, David Alleman and Alleman Consulting, LLC (collectively
“Alleman”), have filed a motion “to abate this appeal pending a trial court determination
as to whether this case has been rendered moot by a binding compromise settlement
agreement.” We grant the motion and abate the appeal. See Mantas v. Fifth Court of
Appeals, 925 S.W.2d 656, 658–59 (Tex. 1996) (orig. proceeding) (explaining if
settlement dispute arises while underlying action is on appeal party seeking enforcement
 must file separate breach of contract action and appeal should be abated); see Tony’s
Barbeque & Steakhouse, Inc. v. Three Points Invs., Inc., 527 S.W.3d 686, 689 (Tex.
App.—Houston [14th Dist.] 2017, no pet.) (“If the settlement dispute does not arise until
the cause is on appeal, then claims for the breach or enforcement of the settlement
agreement must be filed as a separate cause and the appeal abated pending resolution of
the settlement-agreement dispute.”).
       No later than September 30, 2019, Alleman shall file a report advising the Court
of the status of any trial court proceedings. If Alleman does not respond as directed, the
case may be reinstated on the Court’s active docket and the appeal may proceed under the
applicable Texas Rules of Appellate Procedure.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually     Acting for the Court

Date: __July 9, 2019__